      Case 2:18-cv-09685-JCZ-MBN Document 25 Filed 07/29/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

JOSHUA CUMBERLAND,                         *                     CIVIL ACTION
    PETITIONER                             *
                                           *
VERSUS                                     *                     NO. 18-cv-9685
                                           *
DARREL VANNOY, WARDEN,                     *                     SECTION: “A” (5)
    RESPONDENT                             *

                                           ORDER

       Considering Respondent’s Motion for Extension of Time to Submit Additional Briefing;

       IT IS HEREBY ORDERED that the Respondent’s motion be GRANTED and that the

Respondent be given an additional thirty (30) days or until August 24, 2019 to address the actual

innocence exception.

       New Orleans, Louisiana, this 29th
                                    ____ day of ______________,
                                                    July        2019.




                          UNITED STATES MAGISTRATE JUDGE
